Citation Nr: 1134938	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-26 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee patellofemoral joint syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988 and from October 1990 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the noncompensable rating in effect for the Veteran's service-connected right knee disorder was increased to 10 percent.  The Veteran submitted a timely notice of disagreement (NOD), and this appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

In arguments dated in September 2008 and May 2011, the Veteran's service representative essentially asserts that the Veteran's service-connected right knee disability has worsened since the last VA examination and that the current ratings do not reflect the severity of each disability.  The Board notes that the Veteran last had a comprehensive VA examination in October 2007.  In addition, he has submitted additional VA medical records showing ongoing treatment for his service-connected right knee disability.  

It is noted on the examination that the claims folder was not available.  It was also noted that there was some "weakness" which increased with repetitive motion testing.  The nature of the "weakness" was not explained.  Specifically, there were no reports of instability, but it is unclear whether this knee "weakness" may result in instability, or if there is muscular weakness.  Moreover, functional impairment caused by the "weakness" is not set out.

To ensure that the record reflects the current severity of the Veteran's service-connected right knee disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The Board notes in regards to the right knee, the examination reports should set forth specific findings responsive to all applicable rating criteria as well as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995).

Prior to arranging for the Veteran to undergo further examination, the RO/AMC should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes outpatient treatment records from the Gainesville, Florida VA medical center (VAMC), dated through January 2008.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  It is noted that the Veteran most recent address is in New Jersey, so he may have been treated at another VAMC since January 2008.  Hence, the RO must obtain all outstanding medical records from that facility or any other VA facility where the Veteran has been treated from January 2008 to the present date.

Finally, there is no discussion as to whether the increased impairment described on the examination would warrant assignment of an extraschedular rating.  That should be considered following the receipt of the records and examination reports.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding medical records from January 2008 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, the RO/AMC should arrange for the Veteran to undergo an appropriate VA examination to determine the current severity of his service-connected right knee disability with specific findings of impairment reported in detail.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should specifically indicate whether arthritis is present (confirmed by X-ray findings as indicated), and whether there is recurrent subluxation or lateral instability of the right knee.

The examiner should conduct range of motion studies of the right knee, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If "weakness" is found, especially on repetitive motion, the nature of the "weakness" should be set out, to include whether it is manifested in instability, muscle weakness, or other functional impairment.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  Thereafter, the RO/AMC should readjudicate the claim in light of all pertinent evidence and legal authority.  Readjudication should include consideration of whether an extraschedular rating is warranted.

4.  If any benefit sought on appeal remains denied, the Veteran should be provided with a SSOC that contains notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to each issue currently on appeal.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


